        Case 9:20-cv-00019-DLC Document 12 Filed 04/30/20 Page 1 of 5



PRERAK SHAH
Deputy Assistant Attorney General
Environment and Natural Resources Division
United States Department of Justice

JOHN P. TUSTIN, Senior Attorney
Natural Resources Section
P.O. Box 7611
Washington, D.C. 20044-7611
Phone: (202) 305-3022
Fax:       (202) 305-0506
john.tustin@usdoj.gov

KURT G. ALME
United States Attorney

Attorneys for Defendants


                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                         MISSOULA DIVISION


FRIENDS OF THE BITTERROOT,             ) Case No. 9:20-cv-0019-DLC
                                       )
      Plaintiff,                       )
                                       ) JOINT CASE
      v.                               ) MANAGEMENT PLAN
                                       )
LEANNE MARTEN, et al.,                 )
                                       )
      Defendants.                      )
                                       )
        Case 9:20-cv-00019-DLC Document 12 Filed 04/30/20 Page 2 of 5



      The Parties submit the following Joint Case Management Plan in response to

the Court’s April 29, 2020 Order (ECF No. 11). On April 17, 2020, Defendants

lodged the Administrative Record and provided the record to Plaintiff and the

Court via overnight mail. ECF No. 9. The Parties agree that under the

Administrative Procedure Act, this case will be properly resolved based on

Administrative Record for the challenged agency action, and that neither discovery

nor trial are appropriate in the case at bar.

      The Parties agree to the following deadlines:

 1.   May 1, 2020: Deadline for Plaintiff to amend its complaint.

 2.   May 14, 2020: Deadline for Plaintiff to disclose to Defendants, informally

      and in writing, any materials that it asserts are necessary to supplement or

      complete the Administrative Record. The Parties shall thereafter seek, in

      good faith, to resolve any issues informally.

 3.   May 28, 2020: Deadline for any motion to supplement, complete, or

      otherwise challenge the sufficiency of the Administrative Record. Plaintiff

      may file any such motion based only on the issues that it raised informally

      with Defendants. Defendants reserve the right to object to, or move to

      strike, any extra-record evidence submitted by Plaintiff. The filing of any

      record motion will not suspend the Summary Judgment briefing schedule set
      Case 9:20-cv-00019-DLC Document 12 Filed 04/30/20 Page 3 of 5



     forth below.

4.   May 28, 2020: Deadline for Plaintiff’s Motion for Summary Judgment and

     supporting materials. Plaintiffs’ Summary Judgment memorandum will be

     limited to 6,500 words, excluding caption and certificates of service and

     compliance.

5.   June 25, 2020: Deadline for Defendants’ combined Cross-Motion for

     Summary Judgment and Response to Plaintiff’s Motion for Summary

     Judgment and supporting materials. Defendants’ combined Summary

     Judgment memorandum/response brief will be limited to 6,500 words,

     excluding caption and certificates of service and compliance.

6.   July 16, 2020: Deadline for Plaintiff’s combined Response to Defendants’

     Cross-Motion for Summary Judgment and Reply in Support of Plaintiff’s

     Motion for Summary Judgment. Plaintiff’s combined Summary Judgment

     response/reply brief will be limited to 3,250 words, excluding caption and

     certificates of service and compliance.

7.   August 6, 2020: Deadline for Defendants’ Reply in Support of their Cross

     Motion for Summary Judgment. Defendants’ Summary Judgment reply

     brief will be limited to 3,250 words, excluding caption and certificates of

     service and compliance.
        Case 9:20-cv-00019-DLC Document 12 Filed 04/30/20 Page 4 of 5



Finally, given that this action is brought under the Administrative Procedure Act

and that it is being briefed on summary judgment on an expedited basis,

Defendants respectfully request that they may forgo filing an answer to Plaintiff’s

Complaint or any amendment thereto. Plaintiff does not object to this request.



Respectfully submitted on this 30th day of April, 2020.



For Defendants                  PRERAK SHAH
                                Deputy Assistant Attorney General
                                Environment and Natural Resources Division
                                United States Department of Justice

                                /s/ John P. Tustin
                                JOHN P. TUSTIN, Senior Attorney
                                Natural Resources Section
                                P.O. Box 7611
                                Washington, D.C. 20044-7611
                                Phone: (202) 305-3022
                                Fax:       (202) 305-0506
                                john.tustin@usdoj.gov

                                KURT G. ALME
                                United States Attorney

For Plaintiff                   /s/ Kristine M. Akland (authorized via email)
                                Kristine M. Akland
                                AKLAND LAW FIRM, PLLC
                                P.O. Box 7274
                                Missoula, MT 59807
                                (406) 544-9863
                                aklandlawfirm@gmail.com
Case 9:20-cv-00019-DLC Document 12 Filed 04/30/20 Page 5 of 5




                     Timothy M. Bechtold
                     BECHTOLD LAW FIRM, PLLC
                     P.O. Box 7051
                     Missoula, MT 59807
                     (406) 721-1435
                     tim@bechtoldlaw.net
